Citation Nr: 0118398	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  96-27 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include dysthymia.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back condition.

4.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to October 
1966.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, dated in May 1996.  That decision, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for asbestosis and his claim to reopen the 
previously denied claims of entitlement to service connection 
for PTSD and a back injury.  

The claim of entitlement to service connection for PTSD was 
originally denied in a final rating decision dated in March 
1984.  The claim of entitlement to service connection for a 
back injury was denied in a final rating decision dated in 
January 1992.  In January 1996, the veteran submitted a claim 
for service connection for mental problems and a back injury.  
The RO adjudicated these claims as claims to reopen the 
issues of entitlement to service connection for mental 
problems and back injury.  The issue of service connection 
for mental problems is broader than the issue service 
connection for PTSD, and has not been finally adjudicated on 
the merits, as such the Board finds finality has only 
attached to the issue of service connection for PTSD.

The RO has found the evidence sufficient to reopen the 
veteran's claims of entitlement to service connection for 
PTSD and included the issue in the broader claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymia and PTSD.  The RO has also 
found the evidence submitted sufficient to reopen the 
veteran's claims of entitlement to service connection for a 
back injury.  Although the RO found the evidence sufficient 
to reopen the veteran's claims, the Board must also first 
address that question.   The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that the Board is under a legal duty in such a case to 
determine if there was new and material evidence to reopen 
the claim, regardless of the RO's action. Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  The issues under current de 
novo appellate consideration before the Board are as noted on 
the caption of this decision.  Only if the Board finds new 
and material evidence for the claims of entitlement to 
service connection for PTSD and a back injury may it properly 
address the merits of those issues.

The case has been forwarded to the Board for appellate 
review.

The issues of entitlement to service connection for an 
acquired psychiatric disorder to include dysthymia and PTSD 
and entitlement to service connection for a low back disorder 
are discussed further in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for service connection 
for a low back condition and asbestosis has been obtained by 
the RO.

2.  The RO denied service connection for PTSD in a final 
rating decision in March 1984 and denied the veteran's claim 
to reopen in January 1992.

3.  Evidence relating to the veteran's PTSD received since 
the January 1992 rating decision is not duplicative of 
evidence previously considered, bears directly and 
substantially on the veteran's claim, and is so significant 
that it must be considered with all the evidence of record in 
order to fairly decide the merits of the veteran's claim.

4.  The RO denied service connection for a low back condition 
in January 1992.

5.  Evidence relating to the veteran's low back condition 
received since the January 1992 rating decision is not 
duplicative of evidence previously considered, bears directly 
and substantially on the veteran's claim, and is so 
significant that it must be considered with all the evidence 
of record in order to fairly decide the merits of the 
veteran's claim.

6.  The veteran does not have a lung disorder diagnosed as 
asbestosis.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's final January 1992 
denial is new and material; and the claims of service 
connection for PTSD and a low back condition are reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104, 7105(c) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2000).

2.  Asbestosis was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that the RO has reviewed the veteran's claims 
folder for compliance with the new development and notice 
requirements of the VCAA.  Review of the claims folder 
reveals that the RO's actions comply with the new statutory 
provisions.  That is, by letters dated in April 2001 and July 
2000 the RO apprised the veteran and his then-current 
representative of the basic requirements for service 
connection the types of evidence needed to substantiate his 
claims.  The RO further provided notice of the requirements 
for the veteran's claim in the rating decisions, the 
statement of the case and the supplemental statements of the 
case.  The veteran has submitted and identified private 
medical records in support of his claim, review of the claims 
folder reveals the RO has requested and received those 
records.  He has not identified any other private or VA 
medical records to support his claim that VA should assist in 
obtaining.

The RO has also provided the veteran with medical 
examinations in an effort to assist the veteran in accordance 
with VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2097-98 
(2000), (to be codified at 38 U.S.C.A. § 5103A(d)).  The 
examinations are complete and appear to fully review the 
record.  There is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
In sum, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

Service Connection 

Law and Regulation

Service connection may be established for disabilities 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Board has jurisdiction to consider previously adjudicated 
claims only if new and material evidence has been presented.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As a 
jurisdictional matter, the question of whether new and 
material evidence has been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  

The veteran originally submitted a claim for service 
connection for PTSD in September 1983.  The RO denied service 
connection for PTSD in March 1984.  Because the veteran did 
not appeal the decision within one year of its date, it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.302, 20.1103.  Subsequently, in January 1992, the RO denied 
a claim, filed in October 1991, to reopen the claim of 
service connection for PTSD and for service connection for a 
back injury.  The veteran also did not perfect an appeal on 
that decision.  Finally, in January 1996, the veteran 
submitted a claim for mental problems and a back injury.  The 
RO adjudicated these claims as claims to reopen the issue of 
entitlement to service connection for mental problems and 
back injury.  As noted in the introduction, the issue of 
service connection for mental problems is broader than the 
issue service connection for PTSD, and has not previously 
been finally adjudicated on the merits; as such, the Board 
finds finality has only attached to the issue of service 
connection for PTSD.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence 
was "material" if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the outcome 
of the claim would change).

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  

In determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed. Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).  The Court has held that this 
presumption of credibility is not unlimited.  Specifically, 
the Court has stated that Justus does not require the VA to 
consider patently incredible evidence (e.g. the inherently 
false or untrue) to be credible.  Duran v. Brown, 7 Vet. App. 
216 (1994).  

The Court has held that VA is constrained to review only that 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, therefore, the Board will review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, all of the additional evidence submitted 
since the previous decision denying the veteran's claims to 
reopen the issues of service connection for PTSD and a low 
back injury in January 1992.

The evidence at the time of the March 1984 decision that 
originally denied the veteran's claim of service connection 
for PTSD included a diagnosis by a VA psychiatrist of PTSD.  
This diagnosis was based upon stressors that occurred while 
the veteran was allegedly stationed in Vietnam from 1961 to 
1962.  The available service personnel records at that time 
did not indicate the veteran had ever been stationed in 
Vietnam or had been involved in any combat.

Subsequent to the January 1992 denial of the veteran's claim 
to reopen, the RO has received a substantial number of 
documents including private and VA treatment records, 
statements from the veteran, and a microfiche copy of the 
veteran's complete military personnel file.  This includes 
the veteran's record of service including the official list 
of the organizations to which the veteran was assigned; 
combat history - expeditions - awards record; and educational 
courses.

Upon review, the Board finds that the veteran's service 
personnel records that were not previously of record, are not 
duplicative of evidence previously considered, bear directly 
and substantially on the veteran's claim, are not cumulative 
or redundant of previously considered evidence, and are so 
significant that they must be considered with all the 
evidence of record in order to fairly decide the merits of 
the veteran's claim.  Therefore, the evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  

The January 1992 decision that denied the veteran's claim of 
entitlement to service connection for a back injury found 
that the veteran had a preservice puncture wound to his back.  
Service medical records indicated that the veteran had fallen 
out of a tree onto a picket fence when he was either 14 or 15 
years old.  Additionally, a May 1977 reserve service report 
of medical examination noted a history of a back injury 18 
months earlier.  The RO found that there was no actual injury 
during service shown by the evidence of record.  Absent 
evidence of a back injury that occurred during active 
service, the RO denied the veteran's claim.

Subsequent to that decision, the veteran has submitted 
substantial treatment records, both private and VA.  Review 
of the treatment records indicates periodic treatment for 
chronic low back pain diagnosed as degenerative arthritis of 
the lumbar spine and hips.  X-ray examinations confirmed mild 
degenerative joint disease/hypertrophic spurring present at 
all levels of the lumbar spine.

A September 1993 private treatment examination noted the 
veteran gave a history of one episode of lumbar strain during 
his Marine Corps service.  A March 1999 VA examination report 
notes moderate tenderness and spasm over the lumbar spine 
with reduced range of motion.  The diagnosis was severe 
lumbar strain with degenerative joint disease.  The examiner 
noted the veteran's statement that he had a ruptured disc 
when he was in the Marines in 1960.  The examiner noted that 
this was documented in the claims file.  

The VA medical records and the veteran's allegations are new 
to the extent that they were not of record at the time of the 
previous final rating decision.  The veteran's statements 
regarding the lumbar strain during service are accepted as 
accurate for the purposes of considering whether new and 
material evidence has been presented.  Because the evidence 
ties treatment many years after the veteran's period of 
service to that service, it is significant to the veteran's 
claim and must be considered to fairly decide the merits of 
the claim.  Thus, the veteran's statements are new and 
material evidence and serve to reopen the claim.  38 U.S.C.A. 
§§ 5108; 38 C.F.R. § 3.156.  

When the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board notes that the RO treated the 
veteran's claim as reopened and addressed the merits of the 
veteran's claim for service connection.  The Board finds that 
the appellant might potentially be prejudiced under Bernard 
by addressing the merits of the claim.  The Board notes that 
the veteran has been apprised of the standard and 
requirements for asserting a claim of service connection and 
has argued the merits of his claim.

Review of the veteran's service medical records reveals that 
the veteran was treated on several occasions for pain from 
the residuals of an injury received before service.   
Physical examinations during the veteran's period of service 
note a large scar on the posterior chest wall that resulted 
from this injury.  

The area of the spine treated during service is noted to be 
the thoracic segment of the spine but not more precisely 
located and there is a medical reference to a lumbar strain 
in 1999 by a VA medical examiner.  This statement is the only 
statement contained in the claims folder made by a person 
competent to provide a statement of etiology.  The connection 
made by the medical examiner cannot be disregarded since it 
apparently was the result of a review of the veteran's 
medical records.

The veteran's statement that he had a lumbar strain made to 
the private physician is evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" that would rise to plausible 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  However the veteran 
has reported this in the early 1990's as well.  Further, the 
examiner's characterization of the reported history as a 
lumbar strain might be the result of enhancement rather than 
bare transcription.

Thus even without clear evidence of an injury to the 
veteran's lumbar spine or low back area during his period of 
active service, service connection may be established for 
disabilities resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  Under the circumstances the Board believes that 
further development is warranted.  See VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Service Connection for Asbestosis

Review of the veteran's service medical and personnel records 
is negative for exposure to asbestos or inclusion in an 
asbestos exposure program.  The service medical records do 
not report complaint, treatment, or diagnosis of any chronic 
lung disorder.  The veteran was treated for cold symptoms in 
September 1965.  An undated treatment record shows an upper 
respiratory infection.

Review of the available post service medical evidence 
demonstrates the veteran currently has chronic obstructive 
pulmonary disease (COPD).  Private treatment records indicate 
that an etiological connection has been made on numerous 
occasions between the veteran's COPD and his long history of 
cigarette smoking, noted, at times, to be two to three packs 
per day.

The Board is unable to locate any diagnosis of asbestosis or 
any competent medical opinion that shows a diagnosis of 
asbestosis or asbestos related lung disease.  The VA examiner 
in March 1999 noted that there was insufficient clinical 
evidence available to warrant the diagnosis of asbestosis.  
He noted that clinical findings were compatible with COPD, 
more probably than not related to a combination of the 
veteran's heart disease and smoking.

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. § 1110; see also 38 C.F.R. § 3.303(a) 
(service connection means facts showing "a particular injury 
or disease resulting in disability [that] was incurred 
coincident with service.").  "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection. 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).

The evidence is not in relative equipoise and the "benefit 
of the doubt" rule is inapplicable.  See 38 C.F.R. § 3.102.  
The Board finds that the evidence does not support a finding 
that the veteran currently has asbestosis.  The preponderance 
of the evidence supports a denial of entitlement to service 
connection for asbestosis as the disease is not shown.  See 
VCAA; 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303(d).


ORDER

New and material evidence having been presented, the claims 
for service connection for PTSD and a low back disorder are 
reopened.

The claim of entitlement to service connection for asbestosis 
is denied.


REMAND

Review of the veteran's claim of entitlement to service 
connection for an acquired psychiatric condition, including 
dysthymia and PTSD and a low back disorder, reveals further 
development is necessary before a decision may properly be 
made on the merits.  Review of the evidence reveals that the 
record is in a state of confusion that needs clarification.  
It is now well settled that in its decisions, the Board may 
not rely upon its own unsubstantiated medical opinion. Allday 
v. Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran's service medical records reveal that the veteran 
was treated in 1964 and 1965 for anxiety reaction.  He has 
been treated for many years for a mental disorder that has 
most consistently been diagnosed as PTSD; however, at times, 
it has been diagnosed as dysthymia, manic depression, and/or 
anxiety neurosis.  The recent treatment of the veteran's 
mental disorder seems to indicate a consistent diagnosis of 
PTSD.  It is unclear whether another diagnosis would be 
appropriate.

The veteran has asserted that his PTSD is the result of his 
service during the Vietnam War.  He has provided detailed 
accounts of stressors that allegedly occurred during his 
period of service with the United States Marine Corps in 
Vietnam.  The veteran's service personnel records, including 
the records of his embarkation and disembarkation, which have 
been provided to VA in their entirety by the National 
Personnel Records Center (NPRC) do not support the veteran's 
contention that the veteran was in Vietnam.  He was stationed 
in Thailand from May to July 1962 for which he received a 
Marine Expeditionary Medal.  There is no evidence of his 
receipt of any decorations based upon combat, including the 
Purple Heart.

The Board finds that absent some further evidentiary showing 
by the veteran, further development by the RO to attempt to 
verify the veteran's stressors based upon alleged Vietnam 
stressors is unnecessary and would be a waste of the VA's 
limited resources.

The veteran's PTSD has also been connected to an unconfirmed 
stressor that allegedly occurred while the veteran was 
stationed in the United States.  He alleges that a "Terry 
Keene" was accidentally killed while performing duties to 
which the veteran had originally been assigned.  The RO 
attempted to look up the name "Terry Keene" in an online 
database of service personnel.  The search limited to the 
name "Terry Keene" found no service members that matched 
the veteran's description.  The Board finds that further 
development is necessary to attempt to verify the death of 
Terry Keene and circumstances surrounding it.

Additionally, the Board again notes that the veteran has been 
diagnosed periodically with psychiatric disorders other than 
PTSD.  Unfortunately, the most recent VA examiner based his 
diagnosis of the veteran's psychiatric disorders entirely 
upon PTSD, noting the treatment in service as early evidence 
of the hyper-arousal symptomatology of PTSD.  At the present 
time, the current diagnoses are based upon PTSD, i.e. 
dysthymic disorder secondary to PTSD.  The diagnoses do not 
demonstrate a direct etiological connection to the symptoms 
of anxiety noted during service.  The RO attempted to elicit 
an opinion from the VA examiner in July 1999 regarding a 
possible link between the treatment in service and any other 
current diagnosis.  The examiner limited his opinion to PTSD 
and absent a basis upon which to verify the stressors service 
connection is not in order for PTSD.  

The examiner in July 1999 did note that the anxiety treated 
in service is related to his PTSD.  This presents a problem, 
because absent a showing of a confirmed in service stressor, 
service connection for PTSD is not supported by the evidence.

Therefore, the Board finds that further evidence regarding 
the veteran's acquired psychiatric disorder is necessary.  In 
essence, the questions which the RO posed to the VA examiner 
in July 1999 need to be more adequately addressed given the 
evidence that the veteran was never in the country of 
Vietnam.  Regarding a low back disorder, the Board is unable 
to conclude that the record presents no reasonable basis to 
warrant further examination. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for an acquired 
psychiatric disorder recently and a low 
back disorder at any time.  After 
securing the necessary release, the RO 
should obtain these records.  

2.  The RO should contact the veteran 
through his representative and request 
that he set forth specific names, dates, 
locations, etc., concerning the death of 
"Terry Keene."  He also should be 
advised that statements from former 
service comrades or others which first-
hand knowledge of the claimed events may 
be submitted in support of his claim.

3.  If, and only if, the veteran's 
stressors are those that are verifiable 
by a search of military records, the RO 
should contact the U.S. Armed Services 
Center for Research of Unit Records  
(USASCRUR) and request that it undertake 
to verify those stressors set forth by 
the veteran.

4.  The veteran should be scheduled for 
an examination by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders to determine the 
diagnoses of all psychiatric disorders  
that are present.  The originating agency 
must furnish the examiner a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in-service 
stressors were severe enough to have 
caused the current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of post-traumatic 
stress disorder have been satisfied by 
the in-service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  

The report should also include an opinion 
and discussion regarding other acquired 
psychiatric disorders that are present 
that are more likely than not related to 
the symptomatology treated during the 
veteran's period of active service in 
1964 and 1965.  To the extent that any 
unrelated mental disabilities are 
present, the examiner should attempt to 
differentiate symptomatology attributable 
to those disabilities or to the PTSD.

If the veteran is found to have post-
traumatic stress disorder, the examiner 
is requested to identify the diagnostic 
criteria, including the specific stressor 
or stressors supporting the diagnosis. A 
complete rationale should be given for 
all opinions and conclusions expressed. 

5.  The RO should arrange for a VA special 
orthopedic examination of the veteran for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
low back disorder(s) found on examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner is requested to address the 
following medical issues: Does the veteran 
currently have any low back disorder(s), 
and if so, is it at least as likely as not 
that such disorder(s) is related to any 
incident of service, or if pre-existing 
service, was aggravated therein?  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  The RO should then readjudicate the 
issues discussed herein.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 



